Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is responsive to the amendment filed on 08/19/2022. Claims 1 and 20 are independent. Claims 7-8 are cancelled. Claims 1, 9-13, 15-17 and 20 are amended. Thus, claims 1-6 and 9-20 are being considered and rejected.

Response to Arguments/Remarks
	Regrading independent claims 1 and 20, Applicant’s arguments/remarks filed on 08/19/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments/Remarks
Regarding independent claim 1, Applicant argues that the cited prior arts Hunacek et al. (US 2015/0363594 A1), hereinafter (Hun), in view of Auchmoody et al. (US 8,825,971 B1), hereinafter (Auch 1), fails to teach the claim limitations “cache content coordination control circuitry to control: storage in the data block cache dependent on content of the hash value cache, and storage in the hash value cache dependent on content of the data block cache.”. Examiner acknowledged the applicant’s perspective but respectfully disagrees because the cited prior art Hun (Fig. 2 and Para. [0028-0029]) discloses a secure cache translator SCT (i.e., a cache content coordination control circuitry) that performs addresses translations and handles secure data exchanges between the external memory EM and the secure cache memory SCM by using a secure cache digest or hash table SHT, but Hun fails to explicitly disclose wherein Auch 1 teaches cache content coordination control circuitry to control (Auch 1, Cols. 11 and 12 (Lines 48-67 and 1-10), discloses a general purpose computer, special purpose computer, or special purpose processing device (i.e., cache content coordination control circuitry) to perform a certain function/functions, e.g., controlling a filename cache 620 (i.e., a storage in the data block cache) and/or on a hash cache 630 (i.e., storage in the hash value cache), as depicted in Fig. 6C and Fig. 6D, respectively): storage in the data block cache dependent on content of the hash value cache, and storage in the hash value cache dependent on content of the data block cache (Auch 1, Fig. 6C and Col. 7 (Lines 41-51), discloses a filename cache 620 (i.e., storage in the data block cache) includes a plurality of entries, each entry corresponding to a different file. Each entry in the filename cache 620 may include a hash 622 of the metadata of the file (including, for example, the path, modify time, size, attributes, and other metadata for the file), a hash 624 of the contents of the file, file represented an age (not shown) or last access time of the by each hash 622, 624, a size (not shown) of the file represented by each hash 622, 624, and a tag field 626 indicating which root hashes protect the file, and as disclosed in Auch 1, Fig. 6D and Cols. 7 and 8 (Lines 63-67 and 1-9), similar to the filename cache 620 (i.e., storage in the data block cache), the hash cache 630 (i.e., storage in the hash value cache) includes a plurality of entries, each entry corresponding to a different composite data or chunk of data. Each entry in the hash cache 630 includes a hash 632 of the data (e.g., a piece of data or a composite data), the age or last access time 634 of the data, the size 636 of the data, and a tag field 638 indicating which root hashes protect the data (Thus, each entry in the filename cache 620 and the hash cache 630 both includes a hash (624, 632) which depends on the contents (of the filename cache 620 and the hash cache 630) such as, an age or last access time of the data and/or the size of data)).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Auch 1’ into the teachings of ‘Hun’, with a motivation to control storage in the data block cache dependent on content of the hash value cache, and storage in the hash value cache dependent on content of the data block cache, as taught by Auch 1, in order to provide a protected data storage system wherein a particular hash in the cache is protected; Auch 1, Col. 3 (Lines 66-67) and Col. 8 (Lines 58-59).
Thus, under BRI, the cited prior arts teach the claim limitations, as described above, for the independent claim 1. Applicant is suggested to further amend the claim limitations to create a distinction between the claimed limitations (or claimed subject matter) and the cited prior arts of the record.
Regrading independent claim 20, the claim recites similar limitations as mentioned above for the independent claim 1. Therefore, the independent claim 20 is rejected for the same reasons as mentioned above for the independent claim 1. 
Regarding dependent claims 2-6 and 9-19 fall together accordingly, since the cited prior arts does disclose the limitations as recited in the independent claim 1.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunacek et al. (US 2015/0363594 A1), hereinafter (Hun), in view of Auchmoody et al. (US 8,825,971 B1), hereinafter (Auch 1).

Regarding claim 1, Hun teaches apparatus comprising: memory protection circuitry to verify integrity of memory granules in a 5protected area of a memory (Hun, Para. [0029], discloses a secure processor SCPU associated to an internal secure cache memory SCM, and as disclosed in Para. [0018 and 0032], wherein the SCPU is used to check the integrity/validity of the data pages (i.e., memory granules) by using the secure cache digest table previously stored in the secure internal cache memory); and a hash value cache to storeblocks retrieved from the protected area of the memory (Hun, Para. [0028], a secure cache digest table (or called secure hash table SHT) stored in the secure cache memory SCM to store the hash values, and as disclosed in Fig. 1 and Para. [0027], calculated from individually hash data pages P0, P1, P2, P3, such as “h10=H(P0)”, “h11=H(P1)”, “h12=H(P2)” and “h13=H(P3)”), wherein: when retrieval from the memory of a first data block and an authentication code associated with a memory granule contiguously comprising the first data block 10and a second data block occurs, the memory protection circuitry is responsive to the retrieval to calculate a verification authentication code for the memory granule, wherein integrity of the first data block is contingent on the verification authentication code matching the authentication code (Hun, Para. [0018 and/or 0032], discloses to validate the data page (i.e., first data block) only after a successful verification of its integrity, i.e. when its calculated root digest/hash (i.e., verification authentication code) of multiple pages (i.e., memory granule (first and second data blocks)) is identical to a corresponding (or stored) root digest/hash (i.e., an authentication code) extracted from the secure cache digest/hash table (or the root hash ‘rh’ is preferably signed, as disclosed in Para. [0030]). Wherein, the calculated root digest/hash is obtained by hashing the data pages loaded into the secure cache memory SCM), wherein calculation of the verification authentication code comprises a 15cryptographic calculation based on a first hash value determined from the first data block and a second hash value determined from the second data block (Hun, Fig. 1 and Para. [0027], discloses root hash rh=H(h00∥h01), and as disclosed in Para. [0017], wherein the root digest (or root hash) is obtained by applying a one-way and collision free cryptographically strong hash function on each data page (i.e., first and second data blocks) according to a Merkle tree structure. The hash function may be of type SHA-2, SHA-3, BLAKE or of any other proprietary type), and 
Hun teaches a secure processor ‘SCPU’ and the process of calculating root hash/digest (i.e., the verification authentication code), as described above, wherein fails to disclose the memory protection circuitry is arranged to lookup the second hash value in the hash value cache when the calculation of the verification authentication code is required, but Auch 1 teaches ((In Col. 7 (Lines 63-67) and Col. 8 (Lines 1-6)), a hash cache 630 that  includes a plurality of entries, each entry corresponding to a different composite data or chunk of data. Each entry in the hash cache 630 includes a hash 632 of the data (e.g., a piece of data or a composite data), the age or last access time 634 of the data, the size 636 of the data, and a tag field 638 indicating which root hashes protect the data. The "age" or "last access time" of the data refers to the last time the data was backed up (e.g., the last time the hash of the data (i.e., second hash value) was included anywhere beneath a root hash, (i.e., in order to calculate the root hash))), a data block cache to store copies of data blocks retrieved from the memory and wherein the copies of data blocks are cache lines of the data block cache (Hun, Fig. 2 and Para. [0028-0032], discloses to load pages (such as, P0, P1) from the external memory to the secure internal cache memory SCM); and cache content coordination control circuitry to control (Auch 1, Cols. 11 and 12 (Lines 48-67 and 1-10), discloses a general purpose computer, special purpose computer, or special purpose processing device (i.e., cache content coordination control circuitry) to perform a certain function/functions, e.g., controlling a filename cache 620 (i.e., a storage in the data block cache) and/or on a hash cache 630 (i.e., storage in the hash value cache), as depicted in Fig. 6C and Fig. 6D, respectively): storage in the data block cache dependent on content of the hash value cache, and storage in the hash value cache dependent on content of the data block cache (Auch 1, Fig. 6C and Col. 7 (Lines 41-51), discloses a filename cache 620 (i.e., storage in the data block cache) includes a plurality of entries, each entry corresponding to a different file. Each entry in the filename cache 620 may include a hash 622 of the metadata of the file (including, for example, the path, modify time, size, attributes, and other metadata for the file), a hash 624 of the contents of the file, file represented an age (not shown) or last access time of the by each hash 622, 624, a size (not shown) of the file represented by each hash 622, 624, and a tag field 626 indicating which root hashes protect the file, and as disclosed in Auch 1, Fig. 6D and Cols. 7 and 8 (Lines 63-67 and 1-9), similar to the filename cache 620 (i.e., storage in the data block cache), the hash cache 630 (i.e., storage in the hash value cache) includes a plurality of entries, each entry corresponding to a different composite data or chunk of data. Each entry in the hash cache 630 includes a hash 632 of the data (e.g., a piece of data or a composite data), the age or last access time 634 of the data, the size 636 of the data, and a tag field 638 indicating which root hashes protect the data (Thus, each entry in the filename cache 620 and the hash cache 630 both includes a hash (624, 632) which depends on the contents (of the filename cache 620 and the hash cache 630) such as, an age or last access time of the data and/or the size of data)).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Auch 1’ into the teachings of ‘Hun’, with a motivation to control storage in the data block cache dependent on content of the hash value cache, and storage in the hash value cache dependent on content of the data block cache, as taught by Auch 1, in order to provide a protected data storage system wherein a particular hash in the cache is protected; Auch 1, Col. 3 (Lines 66-67) and Col. 8 (Lines 58-59).

Regarding claim 2, Hun as modified by Auch 1 teaches the apparatus as claimed in claim 1, wherein Hun further teaches the cryptographic calculation comprises a linear combination of the first hash value and the second hash value in a finite field defined by a set of all possible values which can be represented by the apparatus for each of the first hash value and the second hash value (Hun, Fig. 1 and Para. [0027], discloses a root hash rh=H(h00∥h01), and as disclosed in Para. [0017], wherein the root digest (or root hash) is obtained by applying a one-way and collision free cryptographically strong hash function on each data page (i.e., first and second data blocks) according to a Merkle tree structure. The hash function may be of type SHA-2, SHA-3, BLAKE or of any other proprietary type. (e.g., the “h00 and h01” represents the first hash value and the second hash value, respectively). Fig. 1 further illustrates the resulted hash values h10, h11, h12 and h13 which are obtained by hashing the pages P0, P1, P2 and P3, respectively, to further obtain the “h00” and the “h01” to form a resulted root hash ‘rh’), and as disclosed in Para. [0028], Therefore, the number of hashes n.sub.h to compute the root hash from a particular page is given by n.sub.h=log.sub.2(p). For an example if p=1024, log.sub.2(p)=10, i.e. only 10 hashes are necessary to compute the root hash).  

Regarding claim 7, (cancelled).  

Regarding claim 108, (cancelled).

Regarding claim 9, Hun as modified by Auch 1 teaches the apparatus as claimed in claim 8, wherein Hun further teaches the cache content coordination control circuitry is arranged to impose an exclusive storage policy on the data block cache and the hash value cache, such that for a data block and an associated hash value exclusively either the data block is stored in the data block cache or the associated 20hash value is stored in the hash value cache (Hun, Fig. 2 and Para. [0028-0029], discloses a secure cache translator SCT (i.e., a cache content coordination control circuitry) that performs addresses translations and handles secure data exchanges between the external memory EM and the secure cache memory SCM by using a secure cache digest or hash table SHT. The secure cache translator SCT further performs computations of all the Merkle tree hashes, and also isolates the different process memories (i.e., the data block cache and the hash value cache)).  

Regarding claim 10, Hun as modified by Auch 1 teaches the apparatus as claimed in claim 8, wherein Hun further teaches the cache content coordination control circuitry is arranged to administer a victim selection policy for the data block cache, in which: 25a likelihood of selection of a victim data block is increased when, for a further data block contiguously forming a memory granule with the victim data block, a hash value determined from the further data block is presently stored in the hash value cache (Hun, Fig. 3 and Para. [0029 and 0036], discloses the process of swapping out one page P2. The secure cache translator SCT thus transfers from the external memory into the secure cache memory the nodes (h12, h13, h00) required to compute the root hash. The result is compared to the root hash stored in the secure cache hash table SHT. If the comparison is successful, the secure cache translator SCT computes the new root hash with the new hashh12 of page P2 and the modified node h01'. Due to the fact that data in the page has changed, some parts of the tree have to be re-computed. By using the node hashes previously transferred, all modified nodes of the tree can be obtained. In this example, two nodes have to be computed: hl2 and h01'=H(h12h13)). This operation, of transferring first the nodes to compute the root hash, avoids an attacker replacing one page by an older one during the transfer of the nodes. In other words, it guarantees the freshness of the pages in the external memory EM).  

Regarding claim 3011, Hun as modified by Auch 1 teaches the apparatus as claimed in claim 8, wherein Hun further teaches the cache content coordination control circuitry is arranged to administer a victim selection policy for the data block cache, in which:P118725US25(P05924US.family) prior to an eviction from the data block cache being required, a victim data block is selected; and for a further data block contiguously forming a memory granule with the victim data block, a hash value determined from the further data block is caused to be 5stored in the hash value cache (Hun, Fig. 3 and Para. [0029 and 0036], discloses the process of swapping out one page P2. The secure cache translator SCT thus transfers from the external memory into the secure cache memory the nodes (h12, h13, h00) required to compute the root hash. The result is compared to the root hash stored in the secure cache hash table SHT. If the comparison is successful, the secure cache translator SCT computes the new root hash with the new hashh12 of page P2 and the modified node h01'. Due to the fact that data in the page has changed, some parts of the tree have to be re-computed. By using the node hashes previously transferred, all modified nodes of the tree can be obtained. In this example, two nodes have to be computed: hl2 and h01'=H(h12h13)). This operation, of transferring first the nodes to compute the root hash, avoids an attacker replacing one page by an older one during the transfer of the nodes. In other words, it guarantees the freshness of the pages in the external memory EM).  

Regarding claim 12, Hun as modified by Auch 1 further teaches the apparatus as claimed in claim 8, wherein Hun further teaches further comprising data block usage storage to store usage indications for the data blocks, and wherein the cache content coordination control circuitry is arranged to administer a victim selection policy for the 10data block cache, in which: a likelihood of selection of a victim data block is decreased when, for a further data block contiguously forming a memory granule with the victim data block, the usage indications show usage of the further data block above a predetermined threshold (Hun, Fig. 2 and Para. [0028-0029], discloses a secure cache translator SCT (i.e., a cache content coordination control circuitry) that performs addresses translations and handles secure data exchanges between the external memory EM and the secure cache memory SCM by using a secure cache digest or hash table SHT. The secure cache translator SCT further performs computations of all the Merkle tree hashes, and also isolates the different process memories (i.e., the data block cache and the hash value cache), and as disclosed in Para. [0033-0036], wherein the operation, of transferring first the nodes to compute the root hash, avoids an attacker replacing one page by an older one during the transfer of the nodes. In other words, it guarantees the freshness of the pages in the external memory EM).  

Regarding claim 13, Hun as modified by Auch 1 further teaches the apparatus as claimed in claim 8, wherein Hun further teaches further comprising data block usage storage to store usage indications for the data blocks, and wherein the cache content coordination control circuitry is arranged to administer a victim selection policy for the hash value cache, in which: 20a likelihood of selection of a victim hash value is decreased when, for a further data block contiguously forming a memory granule with a data block from which the victim hash value is determined, the usage indications show usage of the further data block above a predetermined threshold (Hun, Fig. 2 and Para. [0028-0029], discloses a secure cache translator SCT (i.e., a cache content coordination control circuitry) that performs addresses translations and handles secure data exchanges between the external memory EM and the secure cache memory SCM by using a secure cache digest or hash table SHT. The secure cache translator SCT further performs computations of all the Merkle tree hashes, and also isolates the different process memories (i.e., the data block cache and the hash value cache), and as disclosed in Para. [0033-0036], wherein the operation, of transferring first the nodes to compute the root hash, avoids an attacker replacing one page by an older one during the transfer of the nodes. In other words, it guarantees the freshness of the pages in the external memory EM).  

Regarding claim 2514, Hun as modified by Auch 1 teaches the apparatus as claimed in claim 13, wherein Hun further teaches the victim hash value is clean and the usage of the further data block is reading of the further data block (Hun, Para. [0033-0036], wherein the operation, of transferring first the nodes to compute the root hash, avoids an attacker replacing one page by an older one during the transfer of the nodes. In other words, it guarantees the freshness of the pages in the external memory EM).  

Regarding claim 15, Hun as modified by Auch 1 teaches the apparatus as claimed in claim 8, wherein Hun further teaches further comprising data block usage storage to store usage indications for the data blocks, and wherein the cache content 30coordination control circuitry is arranged to administer a victim selection policy for the hash value cache, in which: P118725US26(P05924US.family)a likelihood of selection of a victim hash value is decreased when the victim hash value is dirty and the usage indications show usage of the data block above a predetermined threshold and the usage of the data block is writing to the data block (Hun, Fig. 3 and Para. [0029 and 0036], discloses the process of swapping out one page P2. The secure cache translator SCT thus transfers from the external memory into the secure cache memory the nodes (h12, h13, h00) required to compute the root hash. The result is compared to the root hash stored in the secure cache hash table SHT. If the comparison is successful, the secure cache translator SCT computes the new root hash with the new hashh12 of page P2 and the modified node h01'. Due to the fact that data in the page has changed, some parts of the tree have to be re-computed. By using the node hashes previously transferred, all modified nodes of the tree can be obtained. In this example, two nodes have to be computed: hl2 and h01'=H(h12h13)). This operation, of transferring first the nodes to compute the root hash, avoids an attacker replacing one page by an older one during the transfer of the nodes. In other words, it guarantees the freshness of the pages in the external memory EM).   

Regarding claim 516, Hun as modified by Auch1 teaches the apparatus as claimed in claim 8, wherein Hun further teaches the cache content coordination control circuitry is responsive to a read access to a data block in the data block cache to trigger a look-up for a corresponding hash value in the hash value cache (Hun, Para. [0042], discloses that in order to prevent replaying an old persistent data page, a versioning mechanism may be introduced during root hash computing. In this embodiment illustrated by FIG. 5, the secure processor SCPU is configured to access in a read/write mode to a monotonic counter generating a version reference value in a particular area of the memory storing the persistent data pages).  

Regarding claim 17, Hun as modified by Auch1 teaches the apparatus as claimed in claim 8, wherein Hun further teaches the cache content coordination 10control circuitry is responsive to a write access to a data block in the data block cache to trigger a look-up in the hash value cache for a further hash value determined from a further data block contiguously forming a memory granule with the data block (Hun, Fig. 2 and Para. [0028-0029], discloses a secure cache translator SCT (i.e., a cache content coordination control circuitry) that performs addresses translations and handles secure data exchanges between the external memory EM and the secure cache memory SCM by using a secure cache digest or hash table SHT. The secure cache translator SCT further performs computations of all the Merkle tree hashes, and also isolates the different process memories. The secure processor SCPU, the secure cache hash table SHT, the secure cache memory SCM and the secure cache translator SCT are considered as invulnerable i.e. data content, its behavior and states cannot be tampered with or observed).  

Regarding claim 18, Hun as modified by Auch1 teaches the apparatus as claimed in claim 16, wherein Hun further teaches when the look-up for the 15corresponding hash value results in a miss in the hash value cache, allocation of the hash value into the hash value cache is suppressed (Hun, Fig. 3 and Para. [0029 and 0036], discloses the process of swapping out a page P2 and computing a new root hash with the new hash h12 of page P2 , in order to avoid an attacker replacing one page by an older one).  

Regarding claim 2520, Hun teaches a method of verifying integrity of memory granules in a protected area of a memory, comprising (Hun, Para. [0018 and 0032], discloses that the SCPU is used to check the integrity/validity of the data pages (i.e., memory granules) by using the secure cache digest table previously stored in the secure internal cache memory): storing in a hash value cache hash values determined from data blocks retrieved from the protected area of the memory (Hun, Para. [0028], a secure cache digest table (or called secure hash table SHT) stored in the secure cache memory SCM to store the hash values, and as disclosed in Fig. 1 and Para. [0027], calculated from individually hash data pages P0, P1, P2, P3, such as “h10=H(P0)”, “h11=H(P1)”, “h12=H(P2)” and “h13=H(P3)”); calculating, when retrieval from the memory of a first data block and an 30authentication code associated with a memory granule contiguously comprising the first data block and a second data block occurs, a verification authentication code forP118725US27 (P05924US.family) the memory granule, wherein integrity of the first data block is contingent on the verification authentication code matching the authentication code (Hun, Para. [0018 and/or 0032], discloses to validate the data page (i.e., first data block) only after a successful verification of its integrity, i.e. when its calculated root digest/hash (i.e., verification authentication code) of multiple pages (i.e., memory granule (first and second data blocks)) is identical to a corresponding (or stored) root digest/hash (i.e., an authentication code) extracted from the secure cache digest/hash table (or the root hash ‘rh’ is preferably signed, as disclosed in Para. [0030]). Wherein, the calculated root digest/hash is obtained by hashing the data pages loaded into the secure cache memory SCM), wherein calculating the verification authentication code comprises a cryptographic calculation based on a first hash value determined from the first data 5block and a second hash value determined from the second data block (Hun, Fig. 1 and Para. [0027], discloses root hash rh=H(h00∥h01), and as disclosed in Para. [0017], wherein the root digest (or root hash) is obtained by applying a one-way and collision free cryptographically strong hash function on each data page (i.e., first and second data blocks) according to a Merkle tree structure. The hash function may be of type SHA-2, SHA-3, BLAKE or of any other proprietary type); and 
Hun teaches the process of calculating root hash/digest (i.e., the verification authentication code), as described above, wherein fails to disclose but Auch 1 teaches looking-up the second hash value in the hash value cache when the calculation of the verification authentication code is required (Auch1, Col. 7 (Lines 63-67) and Col. 8 (Lines 1-6), discloses a hash cache 630 that  includes a plurality of entries, each entry corresponding to a different composite data or chunk of data. Each entry in the hash cache 630 includes a hash 632 of the data (e.g., a piece of data or a composite data), the age or last access time 634 of the data, the size 636 of the data, and a tag field 638 indicating which root hashes protect the data. The "age" or "last access time" of the data refers to the last time the data was backed up (e.g., the last time the hash of the data (i.e., second hash value) was included anywhere beneath a root hash, (i.e., in order to calculate the root hash)); and storing copies of data blocks retrieved from the memory in a data block cache dependent of the hash value cache, wherein the copies of data blocks are cache lines of the data block cache (Hun, Fig. 2 and Para. [0028-0032], discloses to load pages (such as, P0, P1) from the external memory to the secure internal cache memory SCM, and as disclosed in Fig. 6C and Col. 7 (Lines 41-51), wherein a filename cache 620 (i.e., storage in the data block cache) includes a plurality of entries, each entry corresponding to a different file. Each entry in the filename cache 620 may include a hash 622 of the metadata of the file (including, for example, the path, modify time, size, attributes, and other metadata for the file), a hash 624 of the contents of the file, file represented an age (not shown) or last access time of the by each hash 622, 624, a size (not shown) of the file represented by each hash 622, 624, and a tag field 626 indicating which root hashes protect the file), and wherein storage in the hash value cache is controlled dependent on content of the data block cache (Auch 1, Fig. 6D and Cols. 7 and 8 (Lines 63-67 and 1-9), discloses that similar to the filename cache 620 (i.e., storage in the data block cache), the hash cache 630 (i.e., storage in the hash value cache) includes a plurality of entries, each entry corresponding to a different composite data or chunk of data. Each entry in the hash cache 630 includes a hash 632 of the data (e.g., a piece of data or a composite data), the age or last access time 634 of the data, the size 636 of the data, and a tag field 638 indicating which root hashes protect the data (Thus, each entry in the filename cache 620 and the hash cache 630 both includes a hash (624, 632) which depends on the contents (of the filename cache 620 and the hash cache 630) such as, an age or last access time of the data and/or the size of data)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Auch 1’ into the teachings of ‘Hun’, with a motivation to control storage in the data block cache dependent on content of the hash value cache, and storage in the hash value cache dependent on content of the data block cache, as taught by Auch 1, in order to provide a protected data storage system wherein a particular hash in the cache is protected; Auch 1, Col. 3 (Lines 66-67) and Col. 8 (Lines 58-59).

Claims 3-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunacek et al. (US 2015/0363594 A1), hereinafter (Hun), in view of Auchmoody et al. (US 8,825,971 B1), hereinafter (Auch 1), and further in view of Auchmoody et al. (US 8,621,240 B1), hereinafter (Auch 2).

Regarding claim 3, Hun as modified by Auch 1 teaches the apparatus as claimed in claim 2, wherein Hun as modified by Auch 1 fails to disclose but Auch 2 teaches the linear combination comprises multiplying at least one of the first hash value and the second hash value by a constant (Auch 2, Fig. 6D and Col.  10 (Lines 6-15), discloses a hash value H(h.sub.1+LC.sub.K) stored in the column 632 for the first entry is a hash value of a combination of (1) a hash value h.sub.1 of the data chunk with (2) a client-generated unique key LC.sub.K (hereinafter, a constant)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Auch 2’ into the teachings of ‘Hun’ as modified by ‘Auch 1’, with a motivation wherein the linear combination comprises multiplying at least one of the first hash value and the second hash value by a constant, as taught by Auch 2, in order to salting the hash values of the cache so that they are not stored unencrypted; Auch 2, Col. 10 (Lines 15-16).

Regarding claim 4, Hun as modified by Auch 1 teaches the apparatus as claimed in claim 2, wherein Hun as modified by Auch 1 fails to disclose but Auch 2 teaches the linear combination comprises 30multiplying the first hash value by a first constant and multiplying the second hash value by a second constant (Auch 2, Fig. 6D and Col. 10 (Lines 6-15), discloses a hash value H(h.sub.1+LC.sub.K) stored in the column 632 for the first entry is a hash value of a combination of (1) a hash value h.sub.1 of the data chunk with (2) a client-generated unique key LC.sub.K (hereinafter, a first a constant) and a hash value H(h.sub.2+LC.sub.K)  stored in the column 632 for the second entry is a hash value of a combination of (1) a hash value h.sub.2 of the data chunk with (2) a client-generated unique key LC.sub.K (hereinafter, a second constant)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Auch 2’ into the teachings of ‘Hun’ as modified by ‘Auch 1’, with a motivation wherein the linear combination comprises 30multiplying the first hash value by a first constant and multiplying the second hash value by a second constant, as taught by Auch 2, in order to salting the hash values of the cache so that they are not stored unencrypted; Auch 2, Col. 10 (Lines 15-16).

Regarding claim 5, Hun as modified by Auch 1 in view of Auch 2 teaches the apparatus as claimed in claim 3, wherein Hun as modified by Auch 1 fails to disclose but Auch 2 further teaches the constant is a secret key value (Auch 2, Fig. 6D and Col. 10 (Lines 6-15), discloses a key as LC.sub.K (i.e., a constant)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Auch 2’ into the teachings of ‘Hun’ as modified by ‘Auch 1’, with a motivation wherein the constant is a secret key value, as taught by Auch 2, in order to salting the hash values of the cache so that they are not stored unencrypted; Auch 2, Col. 10 (Lines 15-16).

Regarding claim 6, Hun as modified by Auch 1 in view of Auch 2 teaches the apparatus as claimed in claim 4, wherein Hun as modified by Auch 1 fails to disclose but Auch 2 further teaches the first constant is a first secret key value and the second constant is a second secret key value (Auch 2, Fig. 6D and Col. 10 (Lines 6-15), discloses a hash value H(h.sub.1+LC.sub.K) stored in the column 632 for the first entry is a hash value of a combination of (1) a hash value h.sub.1 of the data chunk with (2) a client-generated unique key LC.sub.K (hereinafter, a first a constant) and a hash value H(h.sub.2+LC.sub.K)  stored in the column 632 for the second entry is a hash value of a combination of (1) a hash value h.sub.2 of the data chunk with (2) a client-generated unique key LC.sub.K (hereinafter, a second constant)).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Auch 2’ into the teachings of ‘Hun’ as modified by ‘Auch 1’, with a motivation wherein the first constant is a first secret key value and the second constant is a second secret key value, as taught by Auch 2, in order to salting the hash values of the cache so that they are not stored unencrypted; Auch 2, Col. 10 (Lines 15-16).

Regarding claim 19, Hun as modified by Auch 1 teaches the apparatus as claimed in claim 1, wherein Hun as modified by Auch 1 fails to teach but Auch 2 teaches further comprising encrypted storage for hash values (Auch 2, Fig. 6D and Col. 10 (Lines 19-24), discloses that the second column 634 of the hash cache 630 may be used to store an encrypted hash value corresponding to the data chunk, e.g., the encrypted hash value E(h.sub.1, C.sub.K) for the first entry), wherein the cryptographic calculation is a linear combination of an 20encrypted first hash value determined from the first data block and an encrypted second hash value determined from the second data block (Auch 2, Fig. 6D and Col. 10 (Lines 19-27), discloses a root hash ‘R.sub.N’ (in column 636) that includes encrypted hash values E(h.sub.1, C.sub.K) and E(h.sub.2, C.sub.K) stored in column 634 for the first entry and the second entry, respectively), wherein the encrypted first hash value and the encrypted second hash value are retrieved from the encrypted storage for hash values (Auch 2, Fig. 6D and Col. 9 (Lines 7-8), discloses that when a client is entering data into a backup for which an encrypted hash value is found in the local hash-table, and/or as disclosed in Col. 10 (Lines 37-38), wherein the backup server may encrypt only a portion of the hash values when returning encrypted hash values to clients).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Auch 2’ into the teachings of ‘Hun’ as modified by ‘Auch 1’, with a motivation wherein the first constant is a first secret key value and the second constant is a second secret key value, as taught by Auch 2, in order to salting the hash values of the cache so that they are not stored unencrypted; Auch 2, Col. 10 (Lines 15-16).
  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  (See PTO-892)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496